Case 1:18-cv-23320-KMW Document 115 Entered on FLSD Docket 10/14/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               Case No. 1:18-cv-23320-KMW

   CHRISTOPHER DWECK,

          Plaintiff,

   v.

   CITY OF MIAMI SPRINGS, et. al

        Defendants.
   ____________________________/

                  ORDER ON PLAINTIFF’S MOTION TO ALTER JUDGMENT

          THIS MATTER is before the Court on Plaintiff’s, Christopher Dweck, motion to

   alter judgment pursuant to Rule 59(e), or in the alternative, motion for reconsideration

   pursuant to Rule 60. (DE 112.) The City filed a response in opposition (DE 113) and

   Plaintiff filed a reply (DE 114). For the reasons discussed below, the motion (DE 112) is

   GRANTED IN PART and DENIED IN PART.

          I.      BACKGROUND 1

          This action arises from the termination of Dweck from his employment as a police

   officer for the City of Miami Springs (“City”) after he tested positive for drug use following

   his involvement in a “hit-and-run” car accident. Plaintiff was given two opportunities to

   amend his complaint and redress any deficiencies. However, on August 19, 2020, the

   Court closed the case after dismissing all claims, finding that four out of the six counts

   could not survive a motion to dismiss.




   1
     The Court assumes familiarity with the facts and procedural history of the case, which are
   summarized in the August 19, 2020 Omnibus Order (DE 109).

                                                 1
Case 1:18-cv-23320-KMW Document 115 Entered on FLSD Docket 10/14/2020 Page 2 of 9



          Plaintiff originally filed this lawsuit on August 15, 2018. In the first complaint,

   Dweck asserted four counts. (DE 1.) In Count I, he raised a 42 U.S.C § 1983 claim

   against the City based on its alleged failure to adequately train or supervise police officers.

   In Count II, Dweck asserted a Section 1983 claim against defendant Sandoval for

   subjecting him to an unlawful search. In Count III, Plaintiff asserted a claim against an

   unknown officer for disseminating his medical records. In Count IV, Plaintiff asserted a

   claim for declaratory relief against the City.

          On November 16, 2018, Plaintiff filed an amended complaint that made significant

   changes to the first complaint. (DE 14.) For instance, in Count I, Dweck alleged that the

   City violated his due process rights by terminating him in violation of the Collective

   Bargaining Agreement and abandoned his inadequate training and supervision theory.

   In Count II, Dweck alleged that defendant Sandoval violated his Due Process rights by

   terminating him in violation of the Collective Bargaining Agreement. However, he did not

   allege, as he did in the first complaint, that Sandoval subjected to him an unlawful search.

   Dweck also abandoned his claim against the unknown officer and reasserted his

   declaratory relief claim against the City, this time in Count III. On September 12, 2019,

   the Court granted the Defendants’ motions to dismiss and allowed Plaintiff one final

   opportunity to amend his complaint. (DE 34.)

          On October 7, 2019, Plaintiff filed his Second Amended Complaint, which added

   several new counts and named two new defendants. (DE 43.) Plaintiff also changed the

   basis for his Section 1983 claims against the City and Sandoval. Dweck asserted claims

   against two new defendants, Guzman and Gurney, who were named in the lawsuit over

   two months after the Scheduling Order’s deadline to seek leave to join parties had

   passed. In Count V, Plaintiff raised a new breach of contract claim against the City,

                                                    2
Case 1:18-cv-23320-KMW Document 115 Entered on FLSD Docket 10/14/2020 Page 3 of 9



   alleging that it materially breached the Collective Bargaining Agreement by terminating

   him for a first-time positive drug test. Plaintiff characterized this claim as arising under

   state law and explained that “[t]his Court has pendant jurisdiction over a state breach of

   contract claim as it arises from the same common nucleus of facts as the federal

   constitutional questions.” (Id. at 13.)

          On August 19, 2020, this Court issued an omnibus order granting Defendants’

   motions to dismiss as to Counts II-IV and VI and granting the City’s motion for summary

   judgment as to Count I. (DE 109.) With the Section 1983 claims dismissed, the Court

   declined to exercise supplemental jurisdiction over the breach of contract claim pursuant

   to 28 U.S.C. § 1367(c)(3) and dismissed it without prejudice. On August 25, 2020, the

   Court entered final judgment in favor of the City and Sandoval. (DE 111.)

          On September 2, 2020, Plaintiff filed the instant motion requesting that the Court

   vacate the dismissal of Count V pursuant to Rules 59(e) and 60. (DE 112.) He claims

   that it was improper for the Court to decline to exercise supplemental jurisdiction over this

   claim because it arises under federal law. He explains that “[d]espite the complaint

   labeling Mr. Dweck’s breach of contract as a ‘state law’ claim, his cause of action is

   undoubtedly a federal claim.” (Id. at 5.) Plaintiff contends that because his breach of

   contract claim is based on the City’s alleged breach of the Collective Bargaining

   Agreement, it is preempted by the Labor Management Relations Act § 301 (“Section 301”)

   and is therefore actually a federal claim.

          In its response, the City explains that throughout this litigation, Plaintiff has

   consistently characterized Count V as a state law claim. It notes that Count V was pled

   as a state breach of contract claim in the Second Amended Complaint and that Dweck

   continued to represent it as such in his motion for summary judgment. The City explains

                                                3
Case 1:18-cv-23320-KMW Document 115 Entered on FLSD Docket 10/14/2020 Page 4 of 9



   “Plaintiff has never asserted that federal labor principles apply and has never otherwise

   suggested or articulated that federal question jurisdiction exists over Count V.” (DE 113

   at 7.) The City argues that it is improper for Dweck to identify Count V as a federal claim

   at this juncture, because a party may not change his theory of the case or present new

   arguments in a Rule 59(e) or Rule 60 motion.

          II.    LEGAL STANDARD

          Rule 59(e) of the Federal Rules of Civil Procedure provides that a party subject to

   an adverse judgment may file a motion to alter or amend such judgment. A motion

   pursuant to Rule 59(e) must demonstrate why the court should reconsider its prior

   decision and “set forth facts or law of a strongly convincing nature to induce the court to

   reverse its prior decision.” Perez v. Palermo Seafood, Inc., 2008 WL 7505704, at *1 (S.D.

   Fla. May 8, 2008) (citations omitted). “The decision whether to grant or deny a Rule 59(e)

   motion is discretionary.” Id. “Generally, there are three grounds justifying reconsideration

   of an order: (1) an intervening change in controlling law; (2) availability of new evidence;

   and (3) the need to correct clear error or manifest injustice.” Id.; see also Abanto v. Hayt,

   Hayt & Landau, P.L., 2012 WL 5058737, at *1 (S.D. Fla. Oct. 18, 2012).

          Under Rule 60(b), the Court may relieve a party from a final judgment or order for

   the following reasons:

          (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
          discovered evidence that, with reasonable diligence, could not have been
          discovered in time to move for a new trial under Rule 59(b); (3) fraud
          (whether previously called intrinsic or extrinsic), misrepresentation, or
          misconduct by an opposing party; (4) the judgment is void; (5) the judgment
          has been satisfied, released, or discharged; it is based on an earlier
          judgment that has been reversed or vacated; or applying it prospectively is
          no longer equitable; or (6) any other reason that justifies relief.

   Fed. R. Civ. P. Rule 60(b).


                                                4
Case 1:18-cv-23320-KMW Document 115 Entered on FLSD Docket 10/14/2020 Page 5 of 9



          It is inappropriate for the Court to consider new arguments raised for the first time

   in a Rule 59(e) or Rule 60 motion. See Michael Linet, Inc. v. Vill. of Wellington, Fla., 408

   F.3d 757, 763 (11th Cir. 2005); Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957

   (11th Cir. 2009).

          III.    DISCUSSION

          The City argues that Plaintiff’s motion should be denied because it is based on an

   argument that was not previously asserted. It contends that because Dweck did not

   previously characterize his state breach of contract claim as a federal claim, he may not

   do so for the first time now. 2 The Court need not decide whether this argument is waived

   because even if Count V arises under federal law as Plaintiff claims, Dweck is not entitled

   to his requested relief of the reinstatement of this claim.

          Section 301 provides for federal jurisdiction of disputes arising under collective

   bargaining agreements. This provision preempts all state law claims that “either arise[ ]

   out of a CBA or is dependent upon the meaning of a CBA.” Atwater v. Nat'l Football

   League Players Ass'n, 626 F.3d 1170, 1177 (11th Cir. 2010); see also Allis-Chalmers

   Corp. v. Lueck, 471 U.S. 202, 220–21 (1985). Section 301 governs all claims “founded

   directly on rights created by collective-bargaining agreements, and also claims

   ‘substantially dependent on analysis of a collective-bargaining agreement.’” Caterpillar

   Inc. v. Williams, 482 U.S. 386, 394 (1987) (citation omitted). Thus, “state law does not


   2
     It is true that Plaintiff did not previously identify his breach of contract claim as a federal claim.
   However, in light of the complete preemption doctrine, the Court is reluctant to find that this
   argument is waived. Plaintiff was not required to affirmatively plead this claim as arising under
   federal law in his second amended complaint or in a previous submission for it to be considered
   a Section 301 claim. See Baptist Hosp. of Miami, Inc. v. Timke, 832 F. Supp. 338, 340 (S.D. Fla.
   1993) (“An exception to the well-pleaded complaint rule, known as ‘the complete preemption
   doctrine,’ applies when ‘the preemptive force of a statute is so ‘extraordinary’ that it ‘converts an
   ordinary state common-law complaint into one stating a federal claim for purposes of the well-
   pleaded complaint rule.’”) (quoting Caterpillar, Inc. v. Williams, 482 U.S. 386 (1987)).

                                                      5
Case 1:18-cv-23320-KMW Document 115 Entered on FLSD Docket 10/14/2020 Page 6 of 9



   exist as an independent source of private rights to enforce collective bargaining

   contracts.” Id. (internal citation and brackets omitted). “The preemptive force of § 301 is

   so powerful as to displace entirely any state cause of action ‘for violation of contracts

   between an employer and a labor organization.’ Any such suit is purely a creature of

   federal law, notwithstanding the fact that state law would provide a cause of action in the

   absence of § 301.” Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr.

   for S. California, 463 U.S. 1, 23 (1983).

          The Court finds that Count V is preempted by Section 301 because it is based on

   the City’s alleged breach of the Collective Bargaining Agreement.           Dweck pleads:

   “Defendant Miami Springs materially breached the Collective Bargaining Agreement by

   terminating Plaintiff Dweck for a first-time positive drug test rather than allowing him to

   exercise his right to be placed in the Employee Assistance Program and treatment.” (DE

   43 at 13.) See Roberts v. Walt Disney World Co., 908 F. Supp. 913, 916 (M.D. Fla. 1995)

   (“federal labor law preempts state law actions alleging breach of a collective bargaining

   agreement.”).   Because Count V is preempted under Section 301, in his motion to

   reconsider Plaintiff correctly identifies the claim as arising under federal law, even though

   it was originally characterized and consistently pled as a state law claim. 3 See Caterpillar

   Inc., 482 U.S. at 393 (“Once an area of state law has been completely pre-empted, any

   claim purportedly based on that pre-empted state law is considered, from its inception, a

   federal claim, and therefore arises under federal law.”).




   3
    Accordingly, the Court amends the omnibus order by VACATING the dismissal of Count V
   pursuant to 28 U.S.C. § 1367(c)(3). However, as discussed infra, Count V remains DISMISSED
   WITHOUT PREJUDICE as preempted under Section 301.

                                                6
Case 1:18-cv-23320-KMW Document 115 Entered on FLSD Docket 10/14/2020 Page 7 of 9



             When a court determines that a state law claim is preempted by Section 301, it

   has the discretion to either: (1) convert it into a Section 301 claim and allow it to proceed

   as such or (2) dismiss it as preempted. The Supreme Court has explained, “when

   resolution of a state-law claim is substantially dependent upon analysis of the terms of an

   agreement made between the parties in a labor contract, that claim must either be treated

   as a § 301 claim, or dismissed as pre-empted by federal labor-contract law.” See Allis-

   Chalmers Corp. v. Lueck, 471 U.S. 202, 220–21 (1985); Bommicino v. Gen. Motors, LLC,

   2012 WL 1029389, at *6 (N.D. Ga. Mar. 26, 2012) (“Where preemption applies, the Court

   may either recharacterize the claim as a Section 301 claim, or dismiss the claim as

   preempted.”). Courts have routinely dismissed state law claims that are preempted by

   Section 301. See Roberts, 908 F. Supp. at 916 (“The Court dismisses the second count,

   because federal labor law preempts state law actions alleging breach of a collective

   bargaining agreement.”); Gen. Prods., LLC v. I.A.T.S.E. Local 479, 981 F. Supp. 2d 1357,

   1365 (N.D. Ga. 2013); see also Instituto de Prevision Militar v. Lehman Bros., 485 F.

   Supp. 2d 1340, 1347 (S.D. Fla. 2007) (sua sponte dismissing a preempted state law

   claim).

             Because of statute of limitation concerns, Plaintiff urges the Court to reinstate

   Count V and allow it to proceed as a recharacterized Section 301 claim. He contends

   that he is barred from refiling this claim in another judicial forum in light of the Labor

   Management Relations Act’s six-month statute of limitations. (DE 43.) This argument is

   untenable because the six-month limitations period only applies to “hybrid” claims, which

   comprise of “two causes of action.” Coppage v. U.S. Postal Serv., 281 F.3d 1200, 1204

   (11th Cir. 2002) (citing Delcostello v. International Brotherhood of Teamsters, 462 U.S.

   151 (1983)). “The first cause of action involved is against the employer for breach of the

                                                 7
Case 1:18-cv-23320-KMW Document 115 Entered on FLSD Docket 10/14/2020 Page 8 of 9



   collective bargaining agreement.” Id. “The second claim is against the union for breach

   of the union’s duty of fair representation.” Id.

          Here, Count V is not a “hybrid” claim because Plaintiff has not alleged that the

   union breached its duty of fair representation. See Moon v. Goodyear Tire & Rubber Co.,

   2012 WL 4479249, at *5 (N.D. Ala. Sept. 25, 2012), aff'd sub nom. Moon v. Goodyear

   Tire & Rubber Co., 519 F. App'x 620 (11th Cir. 2013) (“Mr. Moon’s claims against

   Goodyear contained in the Amended Complaint do not plead a fair representation claim

   against the union. Because Mr. Moon’s claims against Goodyear are not a § 301 hybrid

   claim, the six month statute of limitations does not apply.”); Davis v. Asti, Inc., 180 F.

   Supp. 2d 1314, 1319 (S.D. Fla. 2001) (“If Plaintiff's § 301 claims are based only on

   contractual duties, and are not dependent on federal labor law, then they are governed

   by the state statute of limitations. If, on the other hand, Plaintiff's claims depend on

   showing that the Union breached its federally-imposed duty of fair representation, then

   the applicable statute of limitations is that provided in § 10(b) of the National Labor

   Relations Act.”); see also Ta v. Gen. Dynamics-Convair, 937 F.2d 614 (9th Cir. 1991).

   Because Plaintiff’s claim is not “hybrid,” but a straightforward claim for breach of the

   Collective Bargaining Agreement by the City, it is governed by Florida’s four-year statute

   of limitations for breach of contract. See King v. Bencie, 806 F. App'x 873, 875 (11th Cir.

   2020). Accordingly, Plaintiff is not time-barred from pursuing this claim in another forum.

          Putting aside his statute of limitation argument, Dweck has advanced no other

   reason why the Court should reinstate Count V. Plaintiff had the opportunity to amend

   his complaint twice; in the order dismissing the first amended complaint, the Court made

   clear that he was being given one final opportunity. (DE 34.) Nonetheless, Plaintiff pled

   Count V simply as a “state breach of contract claim.” (DE 43 at 12.) Not only has Plaintiff

                                                 8
Case 1:18-cv-23320-KMW Document 115 Entered on FLSD Docket 10/14/2020 Page 9 of 9



   failed to articulate that his claim is governed by Section 301, he has also failed to allege

   in the Second Amended Complaint that he has either fully exhausted the contractual

   remedies under the Collective Bargaining Agreement or that an exception to Section

   301’s exhaustion requirement applies. See, e.g., Jackson v. First Student Mgmt., LLC,

   2017 WL 10874175, at *6 (M.D. Fla. Apr. 20, 2017) (declining to recharacterize

   preempted state law claims as Section 301 claims and dismissing them without prejudice

   because the complaint failed to sufficiently allege exhaustion of contractual remedies);

   Rael v. Smith's Food & Drug Centers, Inc., 2016 WL 10179339, at *6 (D.N.M. Sept. 19,

   2016), aff'd, 712 F. App'x 802 (10th Cir. 2017) (same); Osan v. Verizon Fla. LLC, 2016

   WL 2745001, at *3 (M.D. Fla. May 11, 2016) (“an employee must exhaust the grievance

   procedures provided in a CBA before bringing a claim under Section 301 of the LMRA.”).

   Consequently, the Court finds that reinstating the action pursuant to a recharacterized

   Section 301 claim at this juncture would not be appropriate. Therefore, Count V of the

   Second Amended Complaint remains DISMISSED WITHOUT PREJUDICE.

           DONE AND ORDERED in Chambers in Miami, Florida, this 14th day of October,

   2020.




                                                9
